      Case 2:20-cv-02066-CJB-JVM Document 52 Filed 02/17/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 CARLOS ROMIOUS, ET AL.                                    CIVIL ACTION


 VERSUS                                                    NO: 20-2066


 BRIAN WILLIAMS, ET AL.                                    SECTION: “J”(1)

                                        ORDER

         Local Rule 7.5 of the Eastern District of Louisiana requires that memoranda

in opposition to a motion be filed eight (8) days prior to the date set for hearing on the

motion. No acceptable memorandum in opposition to Defendants’ motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6) (Rec. Doc. 39), set

for submission on February 10, 2021, was submitted. Although Plaintiffs filed a

motion for leave to file excess pages, the motion stipulated that the proposed

memorandum was “at least 75” pages, the opposition was untimely without an

included explanation for the untimeliness, and Plaintiffs failed to attach the

proposed memorandum. (Rec. Doc. 46). Thus, the Court denied Plaintiffs' motion

for leave to file excess pages. (Rec. Doc. 48). Since the Court denied their motion

on February 9, 2021, Plaintiffs have not attempted to file their memorandum

in opposition. Accordingly, Defendants’ motion to dismiss is deemed to be

unopposed. Further, it appearing to the Court that Defendants’ motion has

merit,

         IT IS ORDERED that Defendants’ Motion to Dismiss (Rec. Doc. 39) is

hereby GRANTED. All claims asserted by Plaintiffs against Defendants John Bel

Edwards and Courtney N. Phillips are hereby DISMISSED with prejudice.
      Case 2:20-cv-02066-CJB-JVM Document 52 Filed 02/17/21 Page 2 of 2




      A motion for reconsideration of this order based on the appropriate Federal

Rule of Civil Procedure, if any, must be filed within thirty (30) days. The motion must

be accompanied by an opposition memorandum to the original motion. Because such

a motion would not have been necessary had a timely opposition memorandum been

filed, the costs incurred in connection with the motion, including attorney’s fees, may

be assessed against the party moving for reconsideration. See Fed. R. Civ. P. 16.

      New Orleans, Louisiana, this 17th day of February, 2021.




                                        CARL J. BARBIER
                                        UNITED STATES DISTRICT JUDGE
